SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 13, 2011 DIGITALPOST INTERACTIVE, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-124405 26- 1944595 (State or Other Jurisdiction of (Commission (IRS Employer Incorporation) File Number) Identification No.) 4040 Barranca Pkwy, Suite #220, Irvine, CA92604 (Address of Principal Executive Offices)(Zip Code) (949) 333-7500 Registrant’s Telephone Number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: Application was been made with the Securities and Exchange Commission to seek confidential treatment of certain provisions as filed on our Form 8-K on January 20, 2011.We no longerseek confidential treament and accordingly have filed this 8-K/A to include previously omitted material for which confidential treatment wasrequested. Item 1.01- Entry into a Material Definitive Agreement The discussion of the Promissory Note, as defined below, set forth in Item 2.03 is incorporated in this Item 1.01 by reference thereto. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. On January 13, 2011, the Registrant borrowed $100,000 fromLocal.com Corporationpursuant to a promissory note (the "Promissory Note")at an annual interest rate of 10%, which is due and payable (i) in four equal monthly payments of $25,000.00 beginning on April 15, 2011 and continuing on the 15th day of each month thereafter until July 15, 2011 (the last payment to additionally include all accrued and outstanding interest), or (ii) when such amounts are declared due and payable after the occurrence of an Event of Default (as defined in the Promissory Note), or (iii) upon consummation of a transaction for the acquisition of certain assets from the Registrant, in which event the total sum owed under the Promissory Note will be applied against the purchase price in such asset purchase transaction. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No.Description 10.1Promissory Note, dated as of January 11, 2011, between the Registrant and Local.com Corporation 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. DigitalPost Interactive, Inc ``` By: /s/ Mike Sawtell Name: Mike Sawtell Title: Chief Executive Officer andChairman Date:April 4,2011 2
